     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 1 of 32



Shiloh S. Hernandez
Western Environmental Law Center
103 Reeder’s Alley
Helena, Montana 59601
(406) 204-4861
hernandez@westernlaw.org

Attorneys for Plaintiffs

Nathaniel Shoaff (pro hac vice pending)
Sierra Club
2101 Webster Street, Suite 1300
Oakland, CA 94612
(415) 977-5610
nathaniel.shoaff@sierraclub.org

Attorney for Plaintiff Sierra Club

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 MONTANA ENVIRONMENTAL                    Case No. __________
 INFORMATION CENTER, INDIAN
 PEOPLE’S ACTION, 350                     COMPLAINT FOR
 MONTANA, SIERRA CLUB,                    DECLARATORY AND
 WILDEARTH GUARDIANS,                     INJUNCTIVE RELIEF

              Plaintiffs,

       vs.

  DAVID BERNHARDT, in his
  official capacity as Secretary of the
  Department of the Interior; U.S.
  OFFICE OF SURFACE MINING,
  an
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 2 of 32



  agency within the U.S. Department
  of the Interior; U.S.
  DEPARTMENT OF THE
  INTERIOR, a federal agency;
  MARCELO CALLE, in his official
  capacity as Program Support
  Division Manager of U.S. Office
  of Surface Mining Western
  Region; DAVID BERRY, in his
  official capacity as Regional
  Director of U.S. Office of Surface
  Mining Western Region; LANNY
  ERDOS, in her official capacity as
  Director of U.S. Office of Surface
  Mining; and CASEY
  HAMMOND, in his official
  capacity as Assistant Secretary of
  Land and Minerals Management of
  the U.S. Department of the
  Interior,

              Defendants.


                                INTRODUCTION

      1.     Plaintiffs Montana Environmental Information Center, Indian

People’s Action, 350 Montana, Sierra Club, and WildEarth Guardians

(collectively, “Conservation Groups”) bring this civil action for declaratory and

injunctive relief against Secretary of the Interior David Bernhardt, the U.S. Office

of Surface Mining Reclamation and Enforcement, the U.S. Department of the

Interior, Marcelo Calle, David Berry, Lanny Erdos, and Casey Hammond

(collectively, “Federal Defendants”) in accordance with the Administrative


                                          2
      Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 3 of 32



Procedure Act (APA), 5 U.S.C. §§ 701-706, and the National Environmental

Policy Act (NEPA), 42 U.S.C. §§ 4321-4370h.

      2.     Nearly fifty years ago the Montana Department of Health and

Environmental Sciences warned that building a mine-mouth coal-fired power plant

in Colstrip would create a boom-and-bust cycle that ultimately would both harm

people working at the strip-mine and power plants, and also leave the local

environment too polluted to support the sustainable land uses that preceded

industrialization:

      Depletion of coal as a resource is not the only long term consideration
      involved here. An economy based on the exploitation of the coal is
      developed in the coal fields themselves, as well as where the electrical
      energy is being consumed. The short term gains to the Colstrip area
      are made known by the interests involved in building the plant and
      mining the coal. Jobs are created and money enters the local economy
      from these jobs. As long as the coal is mined and the power is
      generated, the flow of money through the community is assured.
      When the coal is exhausted, or its use for production of electricity
      becomes obsolete, the economy and way of life dependent on the
      exploitation of the coal will suffer. Many feel that this consequence is
      inevitable; that only its magnitude and timing are in question.
      Improper reclamation of the land may destroy the original economic
      base of the region: the land used for agriculture. Numerous examples
      of boom and bust cycles can be cited. There is little evidence that this
      sort of thing will not happen in the Fort Union Region.

Mont. Dep’t of Health and Envtl. Sciences, Environmental Impact Statement on

the Proposed Montana Power Company Electrical Generating Plant at Colstrip

Montana, at 82 (1973). Approximately one-half century later, the Federal




                                         3
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 4 of 32



Defendants refused to heed this warning and failed to use their considerable

resources to outline what a just transition would look like in Colstrip.

      3.     As predicted by the Department of Health and Environmental

Sciences in 1973, coal’s use for the production of electricity is becoming obsolete

and the need for a just transition to clean energy supplies is urgent, both to stave

off the catastrophic impacts of climate change and to protect the people of Colstrip.

However, to the detriment of the climate and Colstrip, the Federal Defendants

failed to recognize this ongoing transformation of the energy system, and instead

approved the 6,500-acre Area F expansion of the Rosebud coal strip-mine

(technically, the mining plan modification Federal Coal Lease C2011003F), which

would supposedly extend active mining operations at the strip-mine through 2040.

      4.     In approving the Area F expansion, Federal Defendants violated

NEPA’s most basic requirement by failing to tell the public the whole

environmental truth about numerous harmful impacts of the 6,500-acre Area F

expansion of the already sprawling Rosebud coal strip-mine, impacts that, as

predicted half a century ago, threaten to “destroy the original economic base of the

region: the land used for agriculture.”

      5.     In the environmental impact statement (EIS) for the Area F expansion,

the agencies refused to disclose the extent of numerous harmful impacts from the

mine expansion, including major adverse impacts to surface waters and the


                                           4
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 5 of 32



climate-change worsening impacts of over 100 million tons of greenhouse gases

that will be emitted from burning the coal in Area F. The agencies refused

altogether to acknowledge harmful impacts to the Yellowstone River from the

major water withdrawals from that river that are required to burn the Area F coal.

      6.     The agencies flatly refused to consider reasonable alternatives for a

just transition that could alleviate the impacts of the “inevitable” “bust” predicted

by the Montana Department of Health and Environmental Sciences in 1973.

Instead, the agencies’ blinkered analysis simply ignored the disappearing market

for electricity from highly polluting coal and, specifically, multiple indications that

the Colstrip Power Plant will close well before 2040, the date through which strip-

mining operations in Area F are assumed to continue. Thus, the agencies increased

the likelihood of an unplanned, abrupt, and painful end to the coal economy in

Colstrip.

      7.     The reality is that burning coal for energy is driving the severe,

pervasive, and potentially irreversible impacts of climate change, while also

causing significant localized environmental damage. Consequently, coal as an

energy source is, as the Montana Department of Health and Environmental

Sciences predicted, becoming obsolete. The majority of the owners of the Colstrip

Power Plant have indicated that they intend to exit the plant well before 2030, and

units 1 and 2 will be closing by the end of 2019. In this circumstance, Federal


                                           5
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 6 of 32



Defendants had an obligation to tell the public the clear-eyed truth about the harms

of expanded coal mining and offer reasonable alternatives that would lead to a just

transition to clean, renewable energy.

      8.     Because Federal Defendants failed to fulfill their fundamental

obligations under NEPA, the Conservation Groups are forced to bring this action.

                         JURISDICTION AND VENUE

      9.     This Court has federal-question jurisdiction over this action, 28

U.S.C. § 1331, which arises under NEPA, 42 U.S.C. §§ 4321-4370h, and the APA,

5 U.S.C. §§ 701-706.

      10.    The requested declaratory and injunctive relief is authorized by 28

U.S.C. §§ 2201, 2202, and 5 U.S.C. §§ 705, 706.

      11.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to this action

occurred in Montana and a substantial part of the property that is the subject of the

action, the Rosebud Mine, is located in Montana. Venue is also proper under 28

U.S.C. § 1391(e)(1)(C) because officers of the United States are defendants and

Plaintiffs Montana Environmental Information Center, 350 Montana, and Indian

People’s Action reside in Montana.

      12.    Divisional venue is proper in the Billings Division of this Court

because the strip mine is located within the Billings Division.



                                          6
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 7 of 32



      13.    The Conservation Groups have standing under Article III of the U.S.

Constitution because the challenged actions cause them economic, professional,

recreational, and aesthetic harm, which will be remedied by a favorable ruling

from this Court.

      14.    The challenged actions are final and subject to judicial review under 5

U.S.C. §§ 702, 704, 706.

      15.    Conservation Groups have exhausted any and all available and

required administrative remedies.

                                     PARTIES

      16.    Plaintiff Montana Environmental Information Center (MEIC) is a

nonprofit organization founded in 1973 with approximately 3,000 members

throughout the United States and the State of Montana. MEIC is dedicated to the

preservation and enhancement of the natural resources and natural environment of

Montana and to the gathering and disseminating of information concerning the

protection and preservation of the human environment through education of its

members and the general public concerning their rights and obligations under

local, state, and federal environmental protection laws and regulations. MEIC is

also dedicated to assuring that federal officials comply with and fully uphold the

laws of the United States that are designed to protect the environment from

pollution. MEIC and its members have intensive, long-standing recreational,



                                         7
      Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 8 of 32



aesthetic, scientific, professional, and spiritual interests in the responsible

production and use of energy, the reduction of greenhouse gas (GHG) pollution as

a means to ameliorate the climate crisis, and the land, air, water, and communities

impacted by climate change. MEIC members live, work, and recreate in areas that

will be adversely impacted by the Rosebud Mine expansion. MEIC brings this

action on its own behalf and on behalf of its adversely affected members.

      17.    Plaintiff Indian People’s Action is a nonprofit organization that works

in Montana urban areas to reach out to and empower Native Americans to address

the social, economic, environmental and racial inequities that shape their lives.

Indian People’s Action works on multiple fronts: native rights, anti-discrimination,

and the injustice in the justice system.

      18.    Plaintiff 350 Montana is a Montana-based nonprofit organization

based in Missoula that works to reduce atmospheric carbon dioxide (CO2)

concentrations to 350 parts per million (ppm) by implementing strategic actions

and advocating policies to end fossil fuel burning with the greatest urgency. 350

Montana envisions a rapid conversion to a 100 percent renewable global energy

system using wind, water, and solar. 350 Montana works with the global grassroots

climate movement to achieve these goals and safeguard Earth’s life-support

systems.




                                            8
      Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 9 of 32



      19.    Plaintiff WildEarth Guardians (Guardians) is a nonprofit conservation

organization with more than 200,000 members and activists throughout the United

States, including nearly 900 in Montana. Guardians has a major office in Missoula,

Montana. Guardians’ mission is to protect and restore the wildlife, wild rivers, wild

places, and health of the American West. Through its Climate and Energy

Program, Guardians is dedicated to protecting the American West from the dangers

it faces from the climate crisis. Guardians’ members and staff have recreational,

aesthetic, scientific, professional, and spiritual interests in a protected and stable

climate, and an environment that is sustained by a protected and stable climate.

Guardians’ members use and plan to continue to use and enjoy landscapes

impacted by the Rosebud Mine Expansion. Guardians brings this action on its own

behalf and on behalf of its adversely affected members.

      20.    Plaintiff Sierra Club is a national nonprofit organization with 64

chapters and over 700,000 members nationwide, including more than 2,900 in

Montana, dedicated to exploring, enjoying, and protecting the wild places of the

earth; to practicing and promoting the responsible use of the earth’s ecosystems

and resources; to educating and enlisting humanity to protect and restore the

quality of the natural and human environment; and to using all lawful means to

carry out these objectives. Sierra Club’s concerns encompass the exploration,

enjoyment and protection of the lands and waters of Montana. The Sierra Club’s


                                            9
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 10 of 32



particular interest in this case and the issues which the case concerns stem from the

impacts to water resources from the Rosebud Mine expansion, and the air pollution

impacts from the eventual combustion of the coal from the Rosebud Mine. The

Sierra Club brings this action on its own behalf and on behalf of its adversely

affected members.

      21.    Defendant David Bernhardt is Secretary of the U.S. Department of the

Interior. Secretary Bernhardt is responsible for implementing and complying with

federal laws governing mining plan modifications, including NEPA, the Mineral

Leasing Act (MLA), and the Surface Mining Control and Reclamation Act

(SMCRA). Secretary Bernhardt is required to assure that any mining of leased

federal coal is in the best environmental and economic interests of the American

people prior to approving any federal mining plan modification.

      22.    Defendant U.S. Department of the Interior is a federal department

responsible for implementing and complying with federal laws governing approval

of mining plan modifications, including NEPA, the MLA, and SMCRA.

      23.    Defendant U.S. Office of Surface Mining Reclamation and

Enforcement (OSM) is a federal agency within the U.S. Department of the Interior

that is responsible for assuring lawful environmental review of mining plan

modifications under NEPA and recommending approval, conditional approval, or

disapproval of applications for mining plan modifications. OSM’s Western


                                         10
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 11 of 32



Regional Office conducted the environmental review of the mining plan

modification for the expansion of the Rosebud Mine.

      24.    Defendant Marcello Calle is Program Support Division Manager of

the U.S. Office of Surface Mining Western Region. Mr. Calle is responsible for

managing federal coal resources, including those involved in this action. Mr. Calle

is responsible for implementing and complying with NEPA and other federal laws

governing review and approval of applications for mining plan modifications.

      25.    Defendant David Berry is Regional Director of OSM’s Western

Region. Mr. Berry is responsible for managing federal coal resources, including

those involved in this action, and for making recommendations to the Secretary of

the Interior regarding applications for mining plan modifications. Mr. Berry is also

responsible for implementing and complying with NEPA and other federal laws

governing review and recommendations for approval, conditional approval, or

disapproval of applications for mining plan modifications. Mr. Berry

recommended approval of the mining plan modification for the expansion of the

Rosebud Mine.

      26.    Defendant Lanny Erdos is Director of OSM. Mr. Erdos is responsible

for assuring that OSM complies with federal laws, including NEPA and other laws

governing review and recommendations for approval, conditional approval, or

disapproval of applications for mining plan modifications.


                                         11
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 12 of 32



      27.    Defendant Casey Hammond is Acting Assistant Secretary of Land and

Minerals Management of the U.S. Department of the Interior. Mr. Hammond is

responsible for complying with federal laws governing approval, conditional

approval, or disapproval of applications for mining plan modifications. Mr.

Hammond’s predecessor, Joseph Balash, approved the mining plan modification,

allowing the Rosebud Mine Expansion.

                            LEGAL BACKGROUND

I.    National Environmental Policy Act

      28.    “NEPA is our basic national charter for the environment.” 40 C.F.R.

§ 1500.1(a). NEPA’s goal is to “prevent or eliminate damage to the environment

and biosphere and stimulate the health and welfare of” all people. 42 U.S.C.

§ 4321. NEPA recognizes that “each person should enjoy a healthful environment”

and ensures that the federal government uses all practical means to “assure for all

Americans safe, healthful, productive, and esthetically and culturally pleasing

surroundings.” Id. § 4331(b). NEPA also recognizes that “each person has a

responsibility to contribute to the preservation and enhancement of the

environment.” Id. § 4331(c).

      29.    Ultimately, NEPA’s point is “not better documents but better

decisions.” 40 C.F.R. § 1500.1(c). “NEPA’s purpose is not to generate

paperwork—even excellent paperwork—but to foster excellent action. The NEPA



                                         12
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 13 of 32



process is intended to help public officials make decisions that are based on

understanding of environmental consequences, and take actions that protect,

restore, and enhance the environment.” Id.

      30.    NEPA requires agencies to act proactively by requiring them to

“integrate the NEPA process with other planning at the earliest possible time to

insure that planning and decisions reflect environmental values, to avoid delays

later in the process, and to head off potential conflicts.” Id. § 1501.2.

      31.    To meet these goals, agencies must prepare a “detailed statement”—

an environmental impact statement or “EIS”—for any “major Federal actions

significantly affecting the quality of the human environment.” 42 U.S.C.

§ 4332(2)(C).

      32.    The EIS must discuss “alternatives to the proposed action.” 42 U.S.C.

§ 4332(2)(C)(iii). These alternatives are “the heart of the environmental impact

statement.” 40 C.F.R. § 1502.14. An EIS must “rigorously explore and objectively

evaluate all reasonable alternatives…” Id. § 1502.14(a). The “existence of a viable

but unexamined alternative renders an environmental impact statement

inadequate.” Idaho Conservation League v. Mumma, 956 F.2d 1508, 1519 (9th Cir.

1992).

      33.    The environmental impact statement must address “any adverse

environmental effects which cannot be avoided should the proposal be


                                          13
      Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 14 of 32



implemented.” 42 U.S.C. § 4332(2)(C)(ii). In so doing, the agency must evaluate

“the relationship between local short-term uses of man’s environment and the

maintenance and enhancement of long-term productivity.” Id. § 4332(2)(C)(iv).

       34.   NEPA further requires agencies to “recognize the worldwide and

long-range character of environmental problems and, where consistent with the

foreign policy of the United States, lend appropriate support to initiatives,

resolutions, and programs designed to maximize international cooperation in

anticipating and preventing a decline in the quality of mankind’s world

environment.” Id. § 4332(2)(F).

II.    Administrative Procedure Act

       35.   The Administrative Procedure Act (APA) provides a right to judicial

review for any “person suffering legal wrong because of agency action.” 5 U.S.C.

§ 702. Actions that are reviewable under the APA include final agency actions “for

which there is no adequate remedy in a court.” Id.

       36.   Under the APA, a reviewing court shall, inter alia, “compel agency

action unlawfully withheld or unreasonably delayed,” id. § 706(1), and “hold

unlawful and set aside agency action … found to be arbitrary, capricious, an abuse

of discretion, or otherwise not in accordance with law.” Id. § 706(2)(A). Agency

actions may also be set aside in other circumstances, such as where the action is




                                          14
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 15 of 32



“in excess of statutory jurisdiction, authority, or limitations, or short of statutory

right” or “without observance of procedure required by law.” Id. § 706(2)(B)-(F).

                                          FACTS

I.     The Pine Breaks

       37.    The Pine Breaks region that surrounds Colstrip, Montana, consists of

rugged topography of semi-arid rolling plains, buttes, and badlands, with

prominent sandstone rimrocks and stands of juniper and ponderosa pine. The Big

Horn Mountains rise in the distance, and expanses of sky and changing weather

patterns are visible in all directions.

       38.    The landscape supports a diversity of wildlife including pronghorns,

elk, black bears, mountain lions, bobcats, burrowing owls, and sage grouse. The

creeks in the Colstrip area, East and West Fork Armells Creek and their tributaries,

flow north approximately 30 miles to their confluence with the Yellowstone River.

       39.    The region has been inhabited for thousands of years, including by the

Northern Cheyenne, Shoshone, Crow, Kiowa, Lakota, and Nakota people.

Euroamericans arrived in the late Nineteenth Century. Sustainable agricultural

operations, predominantly hay growing and ranching that began in the region in the

late Nineteenth Century, continue today. Currently the lands within Area F

proposed for strip-mining serve as productive pastures for grazing livestock and as

wildlife habitat.



                                           15
      Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 16 of 32



       40.   Coal mining began in Colstrip in the 1920s, in an effort by the Great

Northern Railway to obtain coal for its locomotives without having to deal with the

coal miners’ unions at underground mines in Red Lodge and Bozeman. Ironically,

the railroad’s reliance on coal delayed its conversion to diesel locomotives and,

ultimately, proved more costly than profitable. When the company eventually

switched its locomotives to diesel in the 1950s, it shuttered its strip-mine in

Colstrip. The Montana Power Company reopened the Colstrip mine in 1968 to ship

coal to the Corrette Power Plant in Billings, which was closed and subsequently

demolished in 2015.

II.    The Rosebud Mine and Colstrip Power Plant

       41.   The Rosebud Mine subsequently ramped up production to supply coal

to the Colstrip Power Plant. In the face of broad public opposition, Montana

regulators allowed the Montana Power Company, together with a conglomerate of

West Coast utilities, to construct Units 1 and 2 of the Colstrip Power Plant in 1975

and 1976. In the public comments on the Montana Department of Health and

Environmental Sciences’ EIS on the proposed plants, 130 people supported

construction and 2,867 opposed construction. At the time of construction—1975—

the stated life of the coal plant was 30 years. Montana regulators predicted that the

operation would start with a boom and end with a bust.




                                          16
       Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 17 of 32



        42.   Ten years after the construction of Units 1 and 2, following a

protracted struggle with local ranchers, conservationists, and the Northern

Cheyenne Tribe, the utilities, led again by the Montana Power Company,

constructed Units 3 and 4 at the Colstrip Power Plant. Today the four-unit Colstrip

Power Plant has a generating capacity of 2,094 megawatts (MW), making it the

second largest coal plant west of the Mississippi River. It is also one of the single

largest sources of air pollution in the United States.

        43.   Having spread to five permit areas, the Rosebud Mine is now a

sprawling operation covering 25,949 acres adjacent to the power plant and the

town of Colstrip. The strip-mine produces 8-10.25 million tons of subbituminous

coal per year, virtually all of which is burned in the nearby Colstrip Power Plant.

By law the Colstrip Power Plant may only burn coal from the Rosebud Mine. The

remainder of the coal from the mine—a small amount of high-sulfur, low-BTU

“waste coal”—is burned at the Rosebud Power Plant, a 38 MW power plant

located just north of Colstrip.

III.    Delayed Reclamation and Polluted Water

        44.   Of the approximately 20,000 acres disturbed by mining and associated

development, less than 10,000 acres have received Phase I bond release, which

occurs after backfilling and regrading—the first step of reclamation. In the half

century since strip-mining began in earnest in 1968, only 651 acres—



                                          17
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 18 of 32



approximately 3% of the permit area—have received full bond release, meaning

full reclamation (the final phase, Phase IV bond release, requires reclamation of

vegetation and water resources). Scientists at the U.S. Office of Surface Mining

have complained about the “extremely slow reclamation process” at the Rosebud

Mine, noting that “pits all remain open” and there is scant evidence that

“significant amounts of grading has taken place” or that “any seeding has been

done to the extent it is successful and visible from photographs.” Regulators have

recognized the coal company’s limited success in establishing shrubs or trees on

land that has been strip-mined.

       45.    The coal complex has degraded and polluted water resources in the

Colstrip area. East Fork Armells Creek, which drains the area in which the mine

and power plant are located, has been identified as impaired and not meeting water

quality standards since 1996. It is currently deemed impaired for aluminum, iron,

specific conductivity, total dissolved solids, nitrate/nitrite, total nitrogen, total

phosphorous, habitat alterations, and alterations in stream-side or littoral vegetative

covers. The Montana Department of Environmental Quality has identified strip-

mining as a potential cause of the pollution. The agency has been unable to find

reference streams with which to compare East Fork Armells Creek, which,

according to the agency, “could be the result of chance alone, or it may be that EF

[East Fork] Armells [creek’s] base chemistry has been altered to such a degree by


                                            18
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 19 of 32



human activities that it no longer resembles any of the reference sites.” In the 23

years since the Montana Department of Environmental Quality first identified East

Fork Armells Creek as impaired and not meeting water quality standards, the

agency has failed to promulgate a remediation plan for the creek.

      46.    The Rosebud coal seam that is being blasted and removed at the strip-

mine functions as an aquifer, where it has not been destroyed. The Montana

Department of State Lands recognized in 1982 that “[s]ome of the best quality

groundwater in the Rosebud Mine area is found in the Rosebud coal aquifer.”

Approximately 10% of stock water wells in the area are sourced in the Rosebud

coal aquifer. Federal Defendants’ EIS for the Area F expansion found that the

Rosebud coal aquifer is likely “the primary contributor of ground water to …

wetlands and drainages” in the mine area.

      47.    After the coal aquifer is strip-mined and the pits are backfilled with

the blasted rock above the coal seam (called “spoils”), it may take hundreds of

years for the aquifer to recover. This will dewater streams and wetlands. When the

“spoils” aquifer eventually fills with water it will be highly polluted. The EIS for

the Area F expansion found that water quality monitoring from existing mine areas

shows exceedances of water quality standards for “arsenic, cadmium, lead, nitrate,

and zinc” and concentrations of “calcium, magnesium, manganese, sodium,

sulfate, and TDS [total dissolved solids] exceeding upper recommended limits for


                                          19
        Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 20 of 32



livestock.” The EIS further noted that the “pre-mining ground water quality of the

Rosebud Coal in the project area did not show any exceedances of arsenic,

cadmium, lead, and nitrate standards, with the exception of one lead standard

exceedance.” When this polluted spoils water eventually flows back into creeks in

the area, “TDS, sulfate, alkalinity, calcium, sodium, nitrate+nitrite, magnesium,

and manganese concentrations in streams below the spoil may increase and exceed

nitrate+nitrate and total nitrogen standards, and recommended limits for the other

parameters for livestock, other ruminants, and aquatic life when and where ground

water discharge is the major or only source of water to streams.” That is, mining

will extend and exacerbate the current degradation and pollution of water resources

in the area for centuries—long after the coal companies and utilities have left the

area.

         48.   For years, the Colstrip Power Plant disposed its coal ash in ponds that

intersect the water table. In total the ponds leak about 200 million gallons of

polluted water into the water table annually. As a result, the local aquifer is no

longer a viable water source for the community of Colstrip. Though regulators

have been aware of the plume of pollution from the ash ponds for years, no clean-

up plan has been finalized or implemented.




                                           20
      Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 21 of 32



IV.    Greenhouse Gas Pollution

       49.   The worsening crisis of climate change—driven by greenhouse gas

emissions from burning fossil fuels, the dirtiest of which is coal—is one of the

greatest and most pressing issues of our time. The Intergovernmental Panel on

Climate Change, the global authority on the science of climate change, warned in

its 2014 Synthesis Report that continued high levels of greenhouse gas emissions

are increasing the “likelihood of severe, pervasive, and irreversible impacts to

people and ecosystems.” The U.S. Global Change Research Program, the leading

federal authority on climate change in the United States, warned in its Fourth

National Climate Assessment that “significant reductions in emissions” are

necessary to avoid the risk of unanticipated changes and impacts, some of which

may be “large and potentially irreversible.” In 2015, the nations of the world

reached the Paris Agreement to limit greenhouse gas emissions, establishing the

goal to “hold[] the increase in the global average temperature to well below 2°C

above pre-industrial levels and to pursue efforts to limit the temperature increase to

1.5°C above pre-industrial levels.”

       50.   The Rosebud Mine and Colstrip Power Plant complex is one of the

largest individual sources of greenhouse gas pollution in the United States,

emitting approximately 15 million tons of carbon dioxide equivalent (CO2e)




                                         21
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 22 of 32



emissions annually. Since 1968, the strip-mine and power plant have emitted

approximately 500 million tons of CO2e emissions.

V.    The Area F Expansion

      51.    On November 2, 2011, Western Energy summited an application

packet to the Montana Department of Environmental Quality (DEQ) to permit the

addition of Area F to the Rosebud Mine. The Area F expansion adds

approximately 6,500 acres to the Rosebud Mine, swelling its size to over 30,000

acres. The Rosebud Coal seam is thinner in Area F, approximately 20 feet thick,

than it is in other areas of the mine, and it has higher sodium content. It also has

higher stripping ratios than other areas of the mine and is located farther from the

power plant, making mining Area F more expensive.

      52.    The Area F expansion is located almost entirely in the headwaters of

West Fork Armells Creek. It is intersected by five tributaries of West Fork Armells

Creek: Black Hank Creek, Donley Creek, Robbie Creek, McClure Creek, and Trail

Creek. As elsewhere, the Rosebud coal seam in Area F is saturated and functions

as an aquifer. The Area F EIS recognized that “[g]round water in the Rosebud Coal

is of better quality” than other groundwater in the area. Numerous springs and

seeps occur below where the coal seam outcrops, indicating that “the Rosebud

Coal is the primary contributor of ground water to the[] wetlands and drainages.”




                                          22
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 23 of 32



      53.    The Area F expansion contains approximately 70 million tons of coal,

all of which will be stripped and burned at the Colstrip Power Plant and the

Rosebud Power Plant. When combusted the coal will cause over 100 million tons

of CO2e emissions over 19 years. Using the social cost of carbon protocol

developed by the Federal Interagency Working Group on the Social Cost of

Carbon, these emissions will cause billions of dollars in climate change damages,

significantly exceeding the value of the coal. That is, strip-mining and burning this

coal will lead to a net economic loss to the public (though it may profit the coal

company and the utilities that own the coal plant).

      54.    In November 2018, the Montana Department of Environmental

Quality and U.S. Office of Surface Mining (OSM) jointly issued the final EIS on

the mine expansion, and in June 2019 OSM issued a record of decision (ROD)

approving the Area F expansion. The EIS recognized that the mine expansion

would have major, long-term adverse impacts to surface water quality and water

quantity; however, the EIS failed to provide any details about these impacts,

despite Federal Defendants’ possession of decades worth of data on which to base

a robust analysis.

      55.    Similarly, the EIS repeatedly trumpeted the supposed economic

benefits of the mine expansion. Yet it refused to acknowledge that, using the social

cost of carbon protocol, the social and environmental costs of the mine expansion


                                         23
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 24 of 32



related to climate change alone would significantly exceed the purported benefits.

The EIS similarly refused to assess the inevitable impacts to the Yellowstone River

from the massive water withdrawals required for operations of the Colstrip Power

Plant where the Area F coal will be burned.

      56.    The EIS considered only three alternatives: (1) a no-action alternative,

(2) the proposed action, and (3) the proposed action with a dozen additional

mitigation measures. Scientists for the agencies noted that “there isn’t much

distinction between alternatives” and that the use of mitigation measures to

distinguish between supposed alternatives was confused and improper. In the EIS

process, the agencies opted to remove mitigation measures related to tribal cultural

resources and the establishment of a compensatory fund for tribes.

      57.    The EIS refused to consider a middle-ground alternative in which less

coal would be mined for less than 19 years. Thus, both action alternatives

contemplated identical actions: continued strip-mining of 70 million tons of coal

until approximately 2040. In doing so, the agencies refused to recognize that laws

passed in Washington and Oregon—where the majority of the power-plant owners

are located—preclude the sale of electricity from coal-fired power plants after

2025 and 2030, respectively. That is, the majority of the plant’s owners will not be

permitted to burn coal at the plant after 2025 and 2030. By refusing to recognize

this legal reality, the agencies’ limited analysis failed to give detailed consideration


                                          24
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 25 of 32



to an alternative that would allow for a just transition in Colstrip from coal-mining

to clean, renewable energy.

                           FIRST CAUSE OF ACTION

   (NEPA Violation: Failure to Adequately Evaluate Cumulative Effects on
                               Surface Water)

      58.     Conservation Groups incorporate by reference all preceding

paragraphs.

      59.     NEPA requires federal agencies’ environmental analysis to consider

“any adverse environmental effects which cannot be avoided.” 42 U.S.C.

§ 4332(2)(C)(ii).

      60.     Agencies are required to take a hard look at direct, indirect, and

cumulative impacts of a proposed action. 40 C.F.R. § 1508.25(c).

      61.     Cumulative impacts are “the impact[s] on the environment which

result[] from the incremental impact of the action when added to other past,

present, and reasonably foreseeable future actions, regardless of what agency

(Federal or non-Federal) or person undertakes such actions.” Id. § 1508.7.

      62.     The Rosebud Mine expansion will cause foreseeable cumulative

environmental impacts to surface water. Federal Defendants conducted only a

perfunctory analysis of impacts to surface water, despite possessing an abundance

of data on which the agency could have conducted a robust quantitative analysis of



                                          25
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 26 of 32



impacts from past, present, and foreseeable future mining at Rosebud on nearby

surface waters.

      63.      Federal Defendants’ failure to adequately consider these impacts was

arbitrary and capricious and unlawful, and/or constitutes “agency action unlawfully

withheld or unreasonably delayed,” in violation of NEPA, 42 U.S.C. § 4332(2)(C),

NEPA’s implementing regulations, and the APA, 5 U.S.C. §§ 706(2)(A), 706(1).

                           SECOND CAUSE OF ACTION

(NEPA Violation: Failure to Evaluate Indirect and Cumulative Effects to the
                            Yellowstone River)

      64.      Conservation Groups incorporate by reference all preceding

paragraphs.

      65.      NEPA requires federal agencies’ environmental analysis to consider

“any adverse environmental effects which cannot be avoided.” 42 U.S.C.

§ 4332(2)(C)(ii).

      66.      Agencies are required to take a hard look at direct, indirect, and

cumulative impacts of a proposed action. 40 C.F.R. § 1508.25(c).

      67.      Direct impacts are “caused by the action and occur at the same place

and time.” Id. § 1508.8(a). Indirect impacts are “caused by the action and are later

in time or farther removed in distance but are still reasonably foreseeable.” Id.

§ 1508.8(b).



                                           26
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 27 of 32



      68.    Cumulative impacts are “the impact[s] on the environment which

result[] from the incremental impact of the action when added to other past,

present, and reasonably foreseeable future actions, regardless of what agency

(Federal or non-Federal) or person undertakes such actions.” Id. § 1508.7.

      69.    Connected actions are actions that “(i) Automatically trigger other

actions which may require environmental impact statements; (ii) Cannot or will not

proceed unless other actions are taken previously or simultaneously; [or] (iii) Are

interdependent parts of a larger action and depend on the larger action for their

justification.” Id. § 1508.25(a)(1). Cumulative actions are actions “which when

viewed with other proposed actions have cumulatively significant impacts and

should therefore be discussed in the same impact statement.” Id. § 1508.25(a)(2).

Agencies must assess the impacts of connected and cumulative actions.

      70.    All coal from the Area F expansion will be burned at the Colstrip

Power Plant (with a negligible amount of “waste coal” burned at the Rosebud

Power Plant), resulting, foreseeably, in significant water withdrawals by the

Colstrip Power Plant from the Yellowstone River. The impacts of the water

withdrawals will especially exacerbate low summer flows in the Yellowstone due

to climate change, resulting in magnified and cascading ecological impacts.

      71.    Federal Defendants’ failure to consider these impacts was arbitrary

and capricious and unlawful, and/or constitutes “agency action unlawfully


                                         27
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 28 of 32



withheld or unreasonably delayed,” in violation of NEPA, 42 U.S.C. § 4332(2)(C),

NEPA’s implementing regulations, and the APA, 5 U.S.C. §§ 706(2)(A), 706(1).

                          THIRD CAUSE OF ACTION

(Failure to Adequately Evaluate Greenhouse Gas Pollution from Combustion)

      72.     Conservation Groups incorporate by reference all preceding

paragraphs.

      73.     NEPA requires federal agencies to take a hard look at “any adverse

environmental effects which cannot be avoided.” 42 U.S.C. § 4332(2)(C)(ii).

      74.     Agencies must “recognize the worldwide and long-range character of

environmental problems.” Id. § 4332(2)(F).

      75.     Agencies must also “insure that presently unquantified environmental

amenities and values may be given appropriate consideration in decisionmaking

along with economic and technical considerations.” Id. § 4332(2)(B).

      76.     Agencies may not trumpet the economic benefits of an agency action

without also acknowledging the economic costs of the action.

      77.     Federal Defendants failed to monetize the economic costs of

greenhouse gas (GHG) emissions from the mining plan modification, despite their

monetizing and trumpeting the economic benefits of the mining plan modification.




                                         28
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 29 of 32



      78.     Federal Defendants failed to adequately assess the effects of indirect

and cumulative greenhouse gas emissions. Federal Defendants’ analysis of

greenhouse gas emissions was misleading and arbitrary.

      79.     Federal Defendants’ failure to adequately consider the impacts of

GHG emissions from the Rosebud Mine expansion was arbitrary and capricious

and unlawful, and/or constitutes “agency action unlawfully withheld or

unreasonably delayed,” in violation of NEPA, 42 U.S.C. § 4332(2)(B), (C), (F),

NEPA’s implementing regulations, and the APA, 5 U.S.C. §§ 706(2)(A), 706(1).

                         FOURTH CAUSE OF ACTION

            (Failure to Consider a Reasonable Range of Alternatives)

      80.     Conservation Groups incorporate by reference all preceding

paragraphs.

      81.     Agencies must prepare an EIS that discusses “alternatives to the

proposed action.” 42 U.S.C. § 4332(2)(C)(iii).

      82.     Implementing regulations require an EIS’s discussion to “rigorously

explore and objectively evaluate all reasonable alternatives…” Id. § 1502.14(a).

      83.     The “existence of a viable but unexamined alternative renders an

environmental impact statement inadequate.” Idaho Conservation League v.

Mumma, 956 F.2d 1508, 1519 (9th Cir. 1992).




                                          29
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 30 of 32



      84.    Federal Defendants refused to consider any middle-ground alternative

that involved mining less coal, despite abundant record evidence that the Colstrip

Power Plant will cease operations within ten years, obviating the need to strip-mine

all the coal in Area F. The Federal Defendants’ failure to consider a reduced coal

mining alternative precluded the agency from examining in detail any just

transition alternative and increases the likelihood that an abrupt “bust,” predicted

in 1973 by the Montana Department of Health and Environmental Sciences, will

come to pass.

      85.    Federal Defendants’ failure to consider reasonable and viable

alternatives was arbitrary and capricious and unlawful, and/or constitutes “agency

action unlawfully withheld or unreasonably delayed,” in violation of NEPA, 42

U.S.C. § 4332(2)(C), NEPA’s implementing regulations, and the APA, 5 U.S.C.

§§ 706(2)(A), 706(1).

                             PRAYER FOR RELIEF

      WHEREFORE, Conservation Groups respectfully request that this Court:

      A.     Declare that Federal Defendants’ actions violate NEPA, the

regulations and policies promulgated thereunder, and the APA;

      B.     Vacate and set aside Federal Defendants’ action;




                                          30
     Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 31 of 32



      C.    Enjoin Federal Defendants from re-issuing or approving the Rosebud

Mine Expansion until Federal Defendants have demonstrated compliance with

NEPA and the APA;

      D.    Enjoin operations in the Rosebud Mine Expansion area until Federal

Defendants have demonstrated compliance with NEPA and the APA;

      E.    Award Conservation Groups their fees, costs, and other expenses as

provided by applicable law;

      F.    Issue such relief as Conservation Groups subsequently request or that

this Court may deem just, proper, and equitable.

      Respectfully submitted this 18th day of November, 2019,

                                      /s/ Shiloh S. Hernandez
                                      Shiloh S. Hernandez
                                      Western Environmental Law Center
                                      103 Reeder’s Alley
                                      Helena, Montana 59601
                                      (406) 204-4861
                                      hernandez@westernlaw.org

                                      Attorney for Plaintiffs Montana
                                      Environmental Information Center, Indian
                                      People’s Action, 350 Montana, WildEarth
                                      Guardians, and Sierra Club

                                      Nathaniel Shoaff (pro hac vice pending)
                                      Sierra Club
                                      2101 Webster Street, Suite 1300
                                      Oakland, CA 94612
                                      (415) 977-5610
                                      nathaniel.shoaff@sierraclub.org



                                        31
Case 1:19-cv-00130-SPW-TJC Document 1 Filed 11/18/19 Page 32 of 32



                              Attorney for Plaintiff Sierra Club




                               32
